CONCUR; Opinion Filed January 31, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00333-CV

                   IN THE INTEREST OF N.K.C., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-21825

                         CONCURRING OPINION
                    Before Justices Schenck, Smith, and Garcia
                           Opinion by Justice Schenck
      I concur in the majority’s decision to affirm the trial court’s order denying

Father’s motion for enforcement of child–support provisions of a final decree of

divorce. I write separately because I disagree with the majority’s conclusion that the

modification order is unambiguous and instead would address whether the trial court

abused its discretion in denying Father’s motion without reaching construction of

the modification order.

FATHER FAILED TO SET FORTH SUFFICIENT EVIDENCE TO SUPPORT HIS MOTION

      I first note that I would apply an abuse of discretion standard in reviewing a

trial court’s decision to grant or deny the relief requested in a motion for

enforcement. See Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990); In re
W.R.B., No. 05-12-00776-CV, 2014 WL 1008222, at *2 (Tex. App.—Dallas Feb.

20, 2014, pet. denied) (mem. op.) (most appealable issues in family law case,

including trial court’s ruling on child–support arrearages, reviewed for abuse of

discretion). A trial court abuses its discretion by acting arbitrarily, unreasonably, or

without reference to guiding principles. See In re W.R.B., 2014 WL 1008222, at *2.

         I agree, however, that when interpreting an agreed order for child support, this

Court interprets the order as a contract between the parties and applies the general

rules of contract construction. See Ex Parte Jones, 358 S.W.2d 370, 375 (1962)

(“This agreed judgment must be interpreted as if it were a contract . . . and the

interpretation thereof is governed by the laws relating to contracts, rather than laws

relating to judgments.”). In doing so, our primary concern is ascertaining the

meaning of the contract and giving effect to the true intent of the parties. Seagull

Energy E & P, Inc. v. Eland Energy, Inc., 207 S.W.3d 342, 345 (Tex. 2006); Frost

Nat’l Bank v. L & F Distribs., Ltd., 165 S.W.3d 310, 311–12 (Tex. 2005).

         According to Father, the Modification Order ended his obligation to make

periodic payments of child support to Mother as of March 1, 2017, but did not

modify his obligation to provide medical support until the date of the Modification

Order of December 19, 2017.1 Therefore, he argues the terms set forth in the Divorce




   1
       That order provided in relevant part as follows:


                                                    –2–
Decree apply to his motion for enforcement. However, even I were to assume

Father’s interpretation of the Modification Order is correct and that until December

19, 2017, he could seek reimbursement under the terms set forth in the Divorce

Decree, I would conclude that he failed to offer sufficient evidence to obtain the

relief he sought.

      The trial court denied Father’s motion for enforcement of child–support order

without any findings of fact or conclusions of law to support the order. In a bench

trial, as here, where no findings of fact or conclusions of law were filed, this Court

is obliged to imply the necessary findings to support the trial court’s judgment. See

In re N.A. F., No. 05-17-00470-CV, 2019 WL 516715, at *4 (Tex. App.—Dallas

Feb. 11, 2019, no pet.) (mem. op.) (citing Holt Atherton Indus. Inc. v. Heine, 835

S.W.2d 80, 83 (Tex. 1992)). Because a reporter’s record was filed, Father may

challenge the legal or factual sufficiency of the evidence to support the implied

findings. See id. (citing BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789,

795 (Tex. 2002); In re M.P.B., 257 S.W.3d 804, 808 (Tex. App.—Dallas 2008, no




      THE COURT FINDS that due to the income of the parties it is in the best interest of the
      children that neither party be ordered to pay child support. THEREFORE, IT IS
      ORDERED that as of March 1, 2017, neither party shall be ordered to pay child support.
      IT IS ORDERED that [Father] shall provide health insurance for [N. K.C.], either through
      his own employment, that of his spouse, or privately. [Father] shall be responsible for all
      of [N.K.C.’s] out of pocket medical expenses.
      IT IS FURTHER ORDERED that beginning tax year 2016, [Father] shall have the right to
      claim [N. K.C.] on his taxes.


                                                 –3–
pet.)). If the implied findings are supported by the evidence, we must uphold the

trial court’s judgment on any theory of law applicable to the case. Id.

       In his motion, Father argued the terms of the Divorce Decree required Mother

to compensate him for amounts of medical support he paid for N.K.C. He presented

his own testimony, but that testimony primarily consists of his statements that he is

the father of N.K.C., that Mother is N.K.C.’s mother, and that he filed his motion

seeking to enforce provisions of the Divorce Decree. The Divorce Decree provides

in relevant part that:

       if health-care expenses are incurred for a child, [Father] and [Mother]
       shall pay all reasonable and necessary health-care expenses not paid by
       insurance or covered by the amount of cash medical support ordered
       and incurred by or on behalf of the child in the following portions:

       a.     If the health-care expenses are incurred by using a EPO, HMO
              or PPO plan, in an emergency, or with the written agreement of
              the other party, [Father] is ordered to pay 50 percent and
              [Mother] is ordered to pay 50 percent.

       What is absent from the reporter’s and clerk’s records is any evidence that the

amounts Father claims are unpaid healthcare expenses that meet the terms of the

Divorce Decree such that Mother is obligated to pay. Specifically, Father provided

no evidence the claimed expenses were incurred by using an EPO, HMO, or PPO

plan, in an emergency, or written agreement of Mother as the Divorce Decree

requires in order for the expenses to be shared between the parents. Instead, Mother

testified that at the time Father incurred the expenses, she “was already carrying

insurance for both of the children on my policy, because [Father] had let their

                                         –4–
insurance lapse.”   She further testified the expenses were not incurred in an

emergency or with her written agreement. Accordingly, I would not conclude the

trial court abused its discretion by denying the enforcement motion and thus would

affirm the trial court’s order without reaching construction of the Modification

Order.

IF PRESSED TO REACH AN INTERPRETATION OF THE MODIFICATION ORDER, I
WOULD CONCLUDE IT IS AMBIGUOUS

      Mother argues, despite the fact that the Modification Order provides a specific

date for the parties “child support” obligations and none for the parties’ health

insurance and N.K.C.’s out-of-pocket medical expenses, the trial court intended for

that same date to apply to both provisions. The majority apparently agrees with

Mother’s interpretation and further finds no ambiguity in that order.

      According to the majority, when the Modification Order states that “neither

party shall be ordered to pay child support,” the trial court intended to include

monthly support payments, medical support, and health care coverage as part of

child support. However, if “child support” includes those three categories of

payment obligations, why would the Modification Order find and order that as of

March 1, 2017, neither of the parties be ordered to provide monthly support

payments, medical support, and health care coverage, but then in the next line order

the parties to pay medical expenses and health insurance? And if the Modification

Order was intended to make all changes retroactive to March 1, 2017, why was that

date only included in the first paragraph regarding “child support?”
                                         –5–
      The Divorce Decree does not provide much in the way of illumination, as it

provides monthly support payments under the heading “child support” and the

parents’ respective obligations to provide medical support and health insurance for

the children under the heading “health care.” Instead, the Divorce Decree might

support an interpretation of “child support” that only refers to monthly support

payments.

      I find no support in the Texas Family Code, either. For example, the code

uses the term “child support” as the title of Chapter 154, which includes a section

providing for application of guidelines to net resources “in rendering the child

support order,” see TEX. FAM. CODE ANN. § 154.0125, as well as a section requiring

“an order for the medical support of the child.” See id. § 154.181. Thus, even within

Chapter 154, “child support” may refer to either a monthly support obligation alone

or to that obligation and a medical support obligation to a child. Compare id.

§ 157.005(a) (defining limitations for enforcement of “child support order”) with

§ 157.005(b) (defining time limitation for confirming arrearages of “child support,

medical support, and dental support”).

      Although the parties’ briefings raised the issues of whether the Modification

Order applied here and whether the medical-expense provision of that order was

intended to have a retroactive effect similar to the child–support provision, I would

not address either of those issues because neither is necessary to resolve this appeal.

See TEX. R. APP. P. 47.1.

                                         –6–
     Accordingly, I concur.




                                /David J. Schenck/
                                DAVID J. SCHENCK
                                JUSTICE

200333CF.P05




                              –7–